Citation Nr: 0937836	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the decision to discontinue entitlement to a 
total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) effective from February 
1, 2006, was proper.

2.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 30 
percent disability evaluation.

3.  Entitlement to an increased evaluation for an undiagnosed 
neurological syndrome with subjective complaints of urinary 
frequency and urgency, dizziness, and periods of not 
remembering, currently assigned a 10 percent disability 
evaluation.

4.  Entitlement to an increased evaluation for an undiagnosed 
illness with fibromyalgia-like symptoms, currently assigned a 
40 percent disability evaluation.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the proximal interphalangeal joint of the right 
fifth finger with mild median sensory neuropathy, currently 
assigned a 10 percent disability evaluation.
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991.  He also had prior service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005, November 2005, March 
2006, and June 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in October 2008.  
The case has since been returned to the Board for appellate 
review.

The Board also notes that the issue of entitlement to an 
earlier effective date prior to July 30, 2002, for the 
assignment of a 30 percent disability evaluation for atopic 
dermatitis was previously dismissed in an October 2008 Board 
decision.  

The Board further observes the Veteran's May 2009 statement 
in which he contended that he was entitled to an earlier 
effective date for his right fifth finger.  However, that 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, that matter 
is referred to the RO for appropriate action.

The issue of entitlement to an increased evaluation for PTSD 
as well as the issue of the propriety of the termination of 
TDIU will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's undiagnosed neurological syndrome is 
productive of purely subjective complaints.

3.  The Veteran is in receipt of the maximum schedular 
evaluation for an undiagnosed illness with fibromyalgia-like 
symptoms and has not been shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

4.  The Veteran's traumatic arthritis of the proximal 
interphalangeal joint of the right fifth finger with mild 
median sensory neuropathy is already in receipt of an 
evaluation in excess of the maximum schedular rating 
available for limitation of motion, and there is no x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  Nor does the medical evidence show him to 
have moderate, incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for an undiagnosed neurological syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8045 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for an undiagnosed illness with fibromyalgia-like symptoms 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, 
Diagnostic Code 5025 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the proximal interphalangeal joint 
of the right fifth finger with mild median sensory neuropath 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, 
4.124a, Diagnostic Codes 5010-8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice for all of his 
claims prior to the initial rating decisions.  Nevertheless, 
the RO did send the Veteran letters in March 2006, October 
2008, and March 2009, which did inform him about the evidence 
necessary to substantiate his claims and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims. Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the October 2008 letter indicated 
that the evidence must show that his service-connected 
conditions have gotten worse and provided him with the 
pertinent rating criteria.  It was noted that he could submit 
evidence showing that his service-connected disorder had 
increased in severity.  The letter explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The October 2008 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claims and instructed him to provide any evidence 
that he may have pertaining to his claims.  Additionally, the 
August 2006 and October 2006 statements of the case (SOC) and 
the April 2009 supplemental statement of the case (SSOC) 
notified him of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claims.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006, October 2008, and 
March 2009 letters indicated that a disability rating can be 
changed when there are changes in the condition.  The letters 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The March 2006, October 2008, and March 2009 
letters further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
October 2008letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The March 2006, October 2008, and March 2009 
letters further listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2008 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2008 notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  He was also 
informed that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation for his undiagnosed neurological 
syndrome, undiagnosed fibromyalgia-like illness, and right 
fifth finger disability.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  His vocational rehabilitation 
folders have also been obtained and associated with the 
claims file.

Additionally, the Veteran was afforded VA examinations in 
October 2005, March 2006, and December 2008 in connection 
with his claims for an increased evaluation for his 
undiagnosed neurological syndrome, undiagnosed fibromyalgia-
like illness, and right fifth finger disability.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
fully address the rating criteria that are relevant to rating 
the disabilities in this case.  Indeed, the October 2005 VA 
examiner even stated that the Veteran is perhaps the best 
studied Gulf War veteran in terms of having been worked up 
for an undiagnosed illness.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected undiagnosed neurological syndrome, undiagnosed 
fibromyalgia-like illness, and right fifth finger disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


I.  Undiagnosed Neurological Syndrome

The Veteran is currently assigned a 10 percent disability 
evaluation for his undiagnosed neurological syndrome pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 
8045 provides that subjective complaints, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.

In this case, the Veteran only has subjective complaints, and 
there is no evidence of multi-infarct dementia with brain 
trauma.  In fact, a February 2005 letter from a private 
physician noted the Veteran various complaints, including 
dizziness and altered cognitive function, but also indicated 
that there was a lack of objective physical findings upon 
examination and testing.  

Similarly, the October 2005 VA examiner reviewed the 
Veteran's claims file, including his treatment records, and 
performed a physical examination.  He stated that there was 
absolutely no evidence of an undiagnosed neurological 
syndrome with subjective complaints of urinary frequency and 
urgency, dizziness, and periods of loss of memory.  The 
examiner explained that urinary frequency can be associated 
with anxiety and noted that a formal urodynamics study was 
not conclusive of a disease.  He also acknowledged the 
Veteran's complaints of dizziness, but indicated that ENG 
testing showed a diagnosis of benign positional vertigo.  He 
commented that it was a common condition associated caused by 
deposition of calcium otoliths in the inner ear and not at 
all caused by or related to service in the Persian Gulf.  
Indeed, as the Veteran's complaints of dizziness are 
attributed to a known clinical diagnosis, such symptomatology 
could not be a manifestation of an undiagnosed neurological 
syndrome.  Moreover, the examiner observed the Veteran's 
complaints of short-term memory loss, but formal 
neuropsychological testing on two occasions has instead shown 
that he is overwhelmed and highly stressed.  It was 
specifically noted that that he as alert and oriented times 
four without any apparent difficulties with either short-term 
or long-term memory.  

Based on the foregoing, it appears that the Veteran has only 
subjective complaints.  There is no objective evidence of any 
manifestation of an undiagnosed neurological syndrome.  Nor 
is there any evidence of multi-infarct dementia.  Diagnostic 
Code 8045 provides that subjective complaints will only be 
rated as 10 percent disabling.  Therefore, an evaluation in 
excess of 10 percent for an undiagnosed neurological syndrome 
is not warranted.


II.  Undiagnosed Illness with Fibromyalgia-Like Symptoms

The Veteran is currently assigned a 40 percent disability 
evaluation for his undiagnosed illness with fibromyalgia-like 
symptoms pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
Under that diagnostic code, a 40 percent disability 
evaluation is warranted for fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  A 40 percent 
disability evaluation represents the maximum schedular 
criteria for fibromyalgia. Consequently, the Veteran is not 
entitled to an increased rating under Diagnostic Code 5025.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5025.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.


III.  Traumatic Arthritis of the Proximal Interphalangeal 
Joint of the Right Fifth Finger with Mild Median Sensory 
Neuropathy

The Veteran is currently assigned a 10 percent disability 
evaluation for his traumatic arthritis of the proximal 
interphalangeal joint of the right fifth finger with mild 
median sensory neuropathy pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-8516.  The hyphenated diagnostic code 
in this case indicates that the arthritis due to trauma under 
Diagnostic Code 5010 is the service-connected disorder and 
that the paralysis of the ulnar nerve under Diagnostic Code 
8516 is a residual condition.  Rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5230 (limitation 
of motion of the little finger).  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of- motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5230, a noncompensable evaluation is 
contemplated for any limitation of motion of the major or 
minor ring finger.  

Under Diagnostic Code 8516, a 10 percent disability 
evaluation is assigned for mild, incomplete paralysis of the 
major or minor ulnar nerve.  A 30 percent disability 
evaluation is warranted when there is moderate, incomplete 
paralysis of the major ulnar nerve.   

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable.  38 C.F.R. § 
4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
traumatic arthritis of the proximal interphalangeal joint of 
the right fifth finger with mild median sensory neuropathy.  
He is already assigned a 10 percent disability evaluation, 
and there is no x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  In addition, a compensable 
evaluation is not available for limitation of motion of the 
major or minor fifth finger under Diagnostic Code 5230.   

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5230 for 
limitation of motion.  In Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, are not applicable to the Veteran's 
current claim.

Moreover, the medical evidence does not show the Veteran to 
have moderate, incomplete paralysis of the ulnar nerve.  In 
fact, the December 2008 VA examiner specifically stated that 
the findings, particularly the borderline normal latency with 
mild temporal dispersion, suggested a possible early or mild 
right median sensory neuropathy.  As such, the Veteran does 
not meet the criteria for an increased evaluation under 
Diagnostic Code 8516.  Therefore, the Board finds that a 
compensable evaluation for traumatic arthritis of the 
proximal interphalangeal joint of the right fifth finger with 
median sensory neuropathy is not warranted.  


IV.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected undiagnosed 
neurological syndrome, undiagnosed fibromyalgia-like illness, 
or right fifth finger disability have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  

The Board does observe that the Veteran has participated in a 
vocational rehabilitation program.  However, there is no 
indication that he has marked interference with employment 
due to these particular disorders.  Indeed, the October 2005 
VA examiner commented that there was not even any evidence of 
an undiagnosed neurological syndrome or fibromyalgia-like 
illness, and the December 2008 VA examiner commented that the 
Veteran was currently employed and that he was merely 
assigned different duties as a result of his finger right 
fifth finger disability.  It was also noted that he had not 
missed any time from work during the previous 12 months.   As 
such, there was no indication that the Veteran was rendered 
unemployable due to these disorders.  

In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected undiagnosed neurological 
syndrome, undiagnosed fibromyalgia-like illness, or right 
fifth finger disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 10 percent for an undiagnosed 
neurological syndrome with subjective complaints of urinary 
frequency and urgency, dizziness, and periods of not 
remembering is denied.

An evaluation in excess of 40 percent for an undiagnosed 
illness with fibromyalgia-like symptoms is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the proximal interphalangeal joint of the right fifth 
finger with mild median sensory neuropathy is denied.


REMAND

Reasons for Remand:  To provide the Veteran with the 
applicable regulations and pertinent rating criteria.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board previously remanded the case, in pertinent part, 
because the Veteran had not been provided with the all of the 
laws and regulations pertinent to the issue of whether the 
decision to discontinue entitlement to TDIU effective from 
February 1, 2006, was proper.  In particular, the Board noted 
that the March 2006 statement of the case (SOC) and August 
2006 supplemental statement of the case (SSOC) did not 
contain 38 C.F.R. § 3.343.  Following the remand, a SSOC was 
issued in April 2009, but it did not contain 38 C.F.R. 
§ 3.343.  Nor was the Veteran advised of that regulation in 
any other letter sent by VA.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, compliance with the terms of the remand is 
necessary prior to further appellate review, and if not, 
"the Board itself errs in failing to ensure compliance."  
Id.  Therefore, the Board finds it necessary to remand the 
Veteran's claim so that he may be provided a proper notice of 
the applicable regulation.

The Board also notes that VA issued new regulations for 
rating disabilities for mental disorders, which became 
effective November 7, 1996, and are contained in  38 C.F.R. § 
4.130.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to November 7, 1996, neither the RO nor the Board 
could apply the revised rating schedule.   

In this case, the Veteran has not been provided with all of 
the rating criteria pertinent to his claim for a higher 
initial evaluation for PTSD.  In particular, the Board notes 
that the March 2006 SOC, August 2006 and April 2009 SSOCs, 
and an October 2008 notice letter contained the revised 
version of Diagnostic Code 9411 that became effective on 
November 7, 1996.  However, the Veteran has been granted 
service connection for PTSD effective from June 3, 1994, and 
those documents did not provide him with the old rating 
criteria contained in 38 C.F.R. § 4.132.  Therefore, the 
Board finds that the Veteran should receive notice of prior 
versions of the criteria pertinent to PTSD.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  The 
SSOC should set forth all applicable 
laws and regulations pertaining to each 
issue, including 38 C.F.R. § 3.343 and 
the rating criteria for mental 
disorders in effect prior to November 
7, 1996.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


